     Case 2:20-cv-00083-PLM-MV ECF No. 4 filed 06/11/20 PageID.41 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

KENNETH LESTER,

              Petitioner,                      Case No. 2:20-CV-11474
                                               Hon. Linda V. Parker

v.

MICHIGAN DEPARTMENT OF
CORRECTIONS,

          Respondent.
___________________________/

 OPINION AND ORDER TRANSFERRING THE PETITION FOR WRIT
 OF HABEAS CORPUS/CIVIL RIGHTS COMPLAINT TO THE UNITED
   STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                       MICHIGAN

        Kenneth Lester, presently confined at the Chippewa Correctional Facility in

Kincheloe, Michigan, and proceeding pro se, filed this action seeking release on

bond due to the COVID-19 pandemic. Petitioner’s pleading is titled “Emergency

Application for Temporary Injunctive Relief Ordering Petitioner’s Release on

Tether Bond.” (ECF No. 1.)         Petitioner claims Fifth and Eighth Amendment

protections in support of his request but does not specify whether his plea is a petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2241 or § 2254, or a civil rights

action brought under 42 U.S.C. § 1983.
  Case 2:20-cv-00083-PLM-MV ECF No. 4 filed 06/11/20 PageID.42 Page 2 of 4




      Petitioner seeks early release from his prison term based on the Michigan

Department of Correction’s inability to house inmates appropriately to permit social

distancing and prevent contagion. He cites his underlying health conditions which

increase his risk of severe illness and death. In the interests of justice, the Court

concludes that the proper venue for this action is in the Western District of Michigan

and orders that the petition be immediately transferred to that district.

                                   I. DISCUSSION

      “Writs of habeas corpus may be granted by . . . the district courts and any

circuit judge within their respective jurisdictions.” 28 U.S.C. § 2241(a). “The

federal habeas statute straightforwardly provides that the proper respondent to a

habeas petition is ‘the person who has custody over [the petitioner].’” Rumsfeld v.

Padilla, 542 U.S. 426, 434–35 (2004) (quoting 28 U.S.C. § 2242); see also 28 U.S.C.

§ 2243 (“The writ, or order to show cause shall be directed to the person having

custody of the person detained.”). When a habeas petitioner challenges his or her

present physical confinement, the only proper respondent is the warden of the

facility where the petitioner is being held. See Gilmore v. Ebbert, 895 F.3d 834, 837

(6th Cir. 2018) (citing to Rumsfeld, 542 U.S. at 435).

      Petitioner is currently incarcerated at the Chippewa Correctional Facility in

Kincheloe, Michigan, which is located in the Western District of Michigan. To the

extent that Petitioner seeks relief under the civil rights statute, venue is not proper in


                                            2
  Case 2:20-cv-00083-PLM-MV ECF No. 4 filed 06/11/20 PageID.43 Page 3 of 4




this district. Venue is in the judicial district where either all defendants reside or

where the claim arose. Al-Muhaymin v. Jones, 895 F. 2d 1147, 1148 (6th Cir. 1990);

28 U.S.C. § 1391(b). For the convenience of parties and witnesses and in the

interests of justice, a district court may transfer any civil action to any other district

or division where it might have been brought. See United States v. P.J. Dick, Inc.,

79 F. Supp. 2d 803, 805-06 (E.D. Mich. 2000) (Gadola, J.); 28 U.S.C. § 1404(a).

And when venue is inappropriate, a court may transfer a habeas petition to the

appropriate federal district court sua sponte. See Verissimo v. I.N.S., 204 F. Supp.

2d 818, 820 (D.N.J. 2002); Schultz v. Ary, 175 F. Supp. 2d 959, 964 (W.D. Mich.

2001).

      Assuming that Petitioner’s pleading is also or alternatively intended as a civil

rights action, Petitioner has failed to allege that any of the acts, events, or omissions

which form the basis of his lawsuit took place in this district. See Miles v. WTMX

Radio, 15 F. App’x. 213, 215 (6th Cir. 2001). The Court concludes that venue in

this lawsuit lies in the United States District Court for the Western District of

Michigan, where Petitioner alleges that the civil rights violations occurred.

      Accordingly, the Court orders that the case be transferred to the Western

District of Michigan. “Given the significant liberty interests at stake, the time-

sensitivity of [Petitioner’s] claims, and the risks to [Petitioner’s] health posed by the

rapid spread of COVID-19,” the Court “directs the Clerk to effectuate the transfer


                                            3
  Case 2:20-cv-00083-PLM-MV ECF No. 4 filed 06/11/20 PageID.44 Page 4 of 4




as soon as possible.” Barrera v. Decker, 2020 WL 1686641, at * 1 (S.D.N.Y. Apr.

7, 2020).

                                        II. ORDER

      For the reasons stated above, the Court ORDERS the Clerk of the Court to

transfer this case to the United States District Court for the Western District of

Michigan pursuant to 28 U.S.C. § 1404(a).

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: June 11, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, June 11, 2020, by electronic and/or U.S.
 First Class mail.

                                                s/ R. Loury
                                                Case Manager




                                           4
